Citation Nr: 9934797	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material has been presented to reopen a 
claim for service connection for post traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating for fracture of the 
right fibula, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964 and from December 1966 to December 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for PTSD and 
denied a compensable rating for fracture of the right fibula.  
In October 1998, the RO increased the rating for the right 
ankle disability to 10 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 10 percent rating for his service-
connected right fibula fracture.  Further, there is no 
written withdrawal of the issue under 38 C.F.R. § 20.204.  
Therefore, the Board will consider the increased rating issue 
on appeal.  

The Board notes that the other issue developed for appeal was 
characterized as entitlement to service connection for PTSD.  
As will become clear in the Remand section of this decision, 
the Board, upon review of the record, has determined that the 
issue is more accurately characterized on the title page.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected right fibula fracture is 
productive of moderate limitation of motion.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for fracture of the right fibula have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 5271 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In a December 1992 rating decision, the RO granted service 
connection for fracture of the right fibula, evaluated as 
noncompensably disabling.  The award was based, primarily, on 
the service medical records which show that the veteran 
fractured his right fibula in January 1968 when he was 
involved in a motorcycle accident and 

In September 1996, the veteran sought an increased rating for 
the service-connected right fibula fracture.  

On VA orthopedic examination in May 1998, the veteran 
complained of pain and collapsing of the right leg.  He 
denied swelling of the leg.  He took no medication for pain.  
He indicated that the pain was about the same all the time 
and that he was unable to be on the leg for very long or it 
would give out.  He stated that he wore a brace on his right 
lower leg when he was going to be up walking around.  He 
indicated that he was currently unemployed, but this was due 
to his nerves.  The examiner noted that the veteran walked 
with guarded gait, limping on the right side.  On physical 
examination, range of motion of the right ankle was plantar 
flexion to 20 degrees and dorsiflexion to 10 degrees.  He 
complained of pain with motion.  The pain was felt most with 
dorsiflexion.  X-rays of the right lower leg and ankle were 
normal.  The diagnosis was fracture of the distal fibula by 
history with residuals.  

On VA examination in August 1998, the veteran complained of 
pain in the right ankle and the frequent collapsing of his 
leg, causing him to fall to the ground.  He also complained 
of pain in the region of the right lateral malleolus.  The 
examiner noted that the veteran limped into the examination 
room and appeared unstable on his feet.  He nearly fell to 
the ground, then jumped ninety degrees.  There was no visible 
atrophy of the lower extremities.  Physical examination 
revealed that ankle motion was slightly restricted on the 
right side: dorsiflexion with the knee extended was 25 
degrees on the left and 15 degrees on the right.  Flexion was 
equal on both sides at 45 degrees.  There was equal subtalar 
motion.  There was tenderness of the distal tip of the 
lateral malleolus extending slightly posteriorly.  
Neurologically, the Achilles and patellar reflexes were 2+ 
and equal.  There was plantar response.  There was weakness 
of probably all muscles of the lower extremity, specifically 
of the dorsiflexors of the ankle, as well as the knee 
extensor.  A nerve conduction study was within normal limits.  
The diagnosis was old healed fracture of the distal fibula of 
the right ankle with residual.  The examiner noted that a 
certain amount of pain, namely after weather changes or after 
long walks, could be expected with this type of healed ankle 
fracture.  Whatever exceeded this level of pain and 
impairment was not the result of the fracture.  

A VA medical record dated in September 1998 shows that on 
neurological evaluation muscle strength was 5/5 throughout 
except in the right ankle, 4+/5, probably secondary to pain.  
Sensory examination was normal.  Gait was slow, but normal.  
It was noted that the veteran used a brace on the right leg.  
Reflexors were symmetrical and brisk throughout.  Plantar 
responses were flexor.  

In October 1998, the rating for the right fibula fracture was 
increased to 10 percent.  

In June 1999, the veteran testified that he had pain in his 
leg all the time and that he had problems walking any long 
distances.  He also stated that the leg gave way sometimes 
and was numb and hard to move.  See June 1999 hearing 
transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's right ankle disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5271.  Under 
this code, a 10 percent evaluation is assigned for moderate 
limitation of motion in an ankle and a 20 percent evaluation 
is assigned for marked limitation of motion in an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Based on a review of the medical evidence of record and the 
veteran's testimony, it is the judgment of the Board that the 
current 10 percent ratings for the right ankle disability is 
appropriate.  On the most recent VA examination in August 
1998, the veteran had 15 degrees of dorsiflexion and 45 
degrees of plantar flexion in the right ankle.  The Board 
notes that this represents 75 percent of the normal range of 
motion in dorsiflexion and full range of motion in plantar 
flexion.  This limitation of motion can not be considered 
marked.  As such, the right ankle disability does not meet 
the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5271.  

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's right ankle disability 
picture does not more nearly approximate the criteria 
necessary for higher disability evaluation.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5271.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, neither the May 1998 nor the August 
1998 VA examinations found evidence of weakened movement, 
excess fatigability, or incoordination of the right ankle.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an increased rating for fracture of the right 
fibula is denied.  


REMAND

Unappealed rating decisions of the RO are final, with the 
exception that a claim may later be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105.  "New and material evidence" means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
construction, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

A review of the record shows that the veteran's claim for 
service connection for PTSD was denied in a rating decision 
dated in November 1993, on the basis that a verifiable 
stressor to support a diagnosis of PTSD had not been shown.  
The veteran was informed of this adverse determination by a 
VA letter dated in December 1993, along with a notice of his 
appellate rights.  No timely appeal was filed in the year 
following the issuance of that decision.  38 U.S.C.A. 
§§ 7105(a), (b)(1), (c); 38 C.F.R. §§  20.200, 20.302(a).  

An application from the veteran to reopen his claim for 
service connection for PTSD was received by the RO in 
September 1996.  A rating decision dated in August 1997 
denied the claim for service connection for PTSD.  However, 
while this rating decision acknowledges that service 
connection for PTSD had been denied previously, the September 
1997 Statement of the Case (SOC) and the Supplement 
Statements of the Case (SSOC) issued in October 1998 and June 
1999 refer to the issue as one of service connection, not new 
and material evidence.  In addition, neither the SOC nor 
SSOCs provided the laws and regulations pertaining to 
finality of prior unappealed rating decisions.  The veteran 
therefore has not had the opportunity to submit arguments 
concerning whether or not new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for PTSD.  The Board has a legal duty to consider 
the issue of new and material evidence.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Before the Board can render a decision, however, this issue 
must first be properly adjudicated by the RO.  The Court has 
held that when the Board addresses in its decision a question 
not addressed by the RO, it must consider whether or not the 
claimant has been given an opportunity to submit evidence and 
arguments on that question.  Bernard v. Brown, 4 Vet.App. 
384, 393 (1993).  

The veteran maintains that he has PTSD as a result of his 
military service.  He claims that the stressors he 
experienced in service included witnessing two plane crashes 
that occurred during "war games".  He states that the 
accidents occurred while he was a member of the 11th Air 
Assault Division in 1964.  Personnel records show that the 
veteran was assigned to the 11th Air Assault Division on 
February 1, 1964 and transferred to "Co. B, 70th Trans BN" 
on February 17, 1964.  

In an October 1993 letter to the RO, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) [previously 
the United States Army and Joint Services Environmental 
Support Group (ESG)] indicated that morning reports that 
could possibly verify daily personnel actions such as 
individuals who were injured or killed could be obtained from 
the National Archives and Records Administration (NARA).  
However, the evidence does not reveal that an attempt was 
made to obtain this information.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should request from the NARA, 
Morning Reports for the veteran's unit, 
11th Air Assault Division, for a three 
month period to include February 1964, in 
an effort to document any reported 
airplane crashes. The request should be 
addressed to NARA, Attn: NCPMA-O, 9700 
Page Blvd., St. Louis, Missouri, 63132.

2.  Thereafter, the RO should determine 
whether the veteran has submitted new and 
material evidence sufficient to reopen 
his claim for service connection for 
PTSD, in accordance with 38 C.F.R. 
§ 3.156.  

3.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished with an SSOC 
containing the relevant laws and 
regulations pertaining to finality of 
prior unappealed rating decisions and 
given the opportunity to respond thereto.  

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







